 



Exhibit 10.1
GIBRALTAR INDUSTRIES, INC.
2005 EQUITY INCENTIVE PLAN
 
Award of Restricted Stock
 
     THIS AWARD made to                                          (the
“Recipient”) as of this ___day of May, 2006.
Recitals:
     Effective as of April 1, 2005, Gibraltar Industries, Inc. (the “Company”)
adopted an equity based incentive compensation plan known as the Gibraltar
Industries, Inc. 2005 Equity Incentive Plan (the “Plan”).
     The Compensation Committee has recommended to the Board of Directors that
the Company grant an award of Restricted Stock to the Recipient under the terms
of the Plan.
     In connection with the recommendation of the Compensation Committee
described above, on February 16, 2006, the Board of Directors approved the
granting of an Award of One Thousand (1,000) Shares of Restricted Stock to the
Recipient.
     The Plan provides that the terms and conditions of each Award are to be
specified in a written instrument.
     The Compensation Committee has recommended and the Board of Directors has
approved, the issuance of an Award of Restricted Stock to the Recipient on the
terms and conditions contained in this instrument.
Grant of Award:
     NOW, THEREFORE, the Company hereby grants to the Recipient, One Thousand
(1,000) Shares of Restricted Stock on the following terms and conditions:
     1. Award of Restricted Stock. Subject to the terms and conditions of this
Award instrument (“Instrument”), the Recipient is hereby granted an Award of One
Thousand (1,000) Shares of Restricted Stock. Any reference in this Instrument to
Restricted Stock shall be deemed to refer only to the Restricted Stock granted
pursuant to the Award reflected in this Instrument together with any additional
Shares of Restricted Stock credited to the Recipient with respect to the
Restricted Stock referred to above pursuant to the anti-dilution provisions of
the Plan.
     2. Restriction on Transfer. Except as set forth in Sections 3 and 4 below,
the Restricted Stock shall be subject to the Restrictions on transfer set forth
in Section 5.02 of the Plan.

 



--------------------------------------------------------------------------------



 



     3. Lapse of Restrictions; Expiration of Restricted Period. The Restrictions
shall lapse with respect to the Restricted Stock awarded by this Instrument and
the Restricted Period shall expire with respect to the total number of Shares of
Restricted Stock which have been awarded to the Recipient pursuant to this
Instrument on the earliest to occur of: (a) the third (3rd) anniversary of the
date hereof; (b) the date the Recipient retires from his position as a member of
the Company’s Board of Directors; (c) the date of the Recipient’s death; and
(d) the date it is determined that the Recipient suffers from a Disability.
     4. Lapse of Restrictions Upon a Change in Control. As provided for by
Article 9 of the Plan, upon the occurrence of a Change in Control, the
Restrictions applicable to the Shares of Restricted Stock awarded to the
Recipient pursuant to this Instrument shall lapse on the date the Change in
Control occurs.
     5. Form of Payment. Except as otherwise provided by Article 9 of the Plan,
upon the lapse of the Restrictions on the Shares of Restricted Stock awarded
pursuant to this Instrument, the Company shall issue to the Recipient a stock
certificate representing the number of Shares of Common Stock represented by the
Restricted Stock with respect to which the Restrictions have lapsed, together
with cash equal to the Fair Market Value, determined as of the date the
Restrictions have lapsed, of any fractional Shares of Restricted Stock as to
which the Restrictions have lapsed.
     6. Applicability of the Plan. Except as otherwise provided by this
Instrument, the terms of the Plan shall apply to the Award described in this
Instrument and the rights of the Recipient with respect to such Award. This
Instrument, together with the Plan, contains all the terms and conditions of the
Award described herein and the rights of the Recipient with respect to such
Award.
     7. Notices. Any notices or other communications given in connection with
this Agreement shall be mailed, and shall be sent by registered or certified
mail, return receipt requested, to the indicated address as follows:

         
 
  If to the Company:    
 
       
 
  Gibraltar Industries, Inc.    
 
  3556 Lake Shore Road    
 
  P.O. Box 2028    
 
  Buffalo, New York 14219    
 
  Attn: Corporate Secretary    
 
       
 
  If to the Recipient:    
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

- 2 -



--------------------------------------------------------------------------------



 



or to such changed address as to which either party has given notice to the
other party in accordance with this Section 7. All notices shall be deemed given
when so mailed, except that a notice of a change of address shall be deemed
given when received.
     8. Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the meaning provided to such terms by the Plan.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and
as of the day and year first set forth above.

            GIBRALTAR INDUSTRIES, INC.
      By:      

- 3 -